Citation Nr: 0125717	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chronic left calf 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic cervical 
syndrome, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for hallux limitus of 
the right foot with painful callosity, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased rating for hallux limitus of 
the left foot, status post surgery, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to July 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Chronic left calf strain is currently manifested by no 
more than occasional cramping pain in the left calf and no 
loss of muscle function.

2.  Chronic cervical syndrome is currently manifested by mild 
to moderate limitation of motion and painful motion.

3.  The appellant is currently in receipt of the maximum 
schedular evaluation for hallux limitus of the right foot 
with painful callosity.

4.  The appellant is currently in receipt of the maximum 
schedular evaluation for hallux limitus of the left foot, 
status post surgery.


CONCLUSIONS OF LAW

1.  Chronic left calf strain is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.73, Diagnostic Code 5311 (2001).

2.  Chronic cervical syndrome is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5299-5290 
(2001).

3.  The criteria for an increased rating for hallux limitus 
of the right foot with painful callosity have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5299-5281 (2001).

4.  The criteria for an increased rating for hallux limitus 
of the left foot, status post surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5299-5281 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a May 1999 rating decision wherein the 
RO: increased the evaluation for chronic left calf strain 
(left calf strain) from 0 percent to 10 percent; and 
confirmed and continued 10 percent evaluations for chronic 
cervical syndrome, for hallux limitus of the right foot with 
painful callosity (right foot disability); and for hallux 
limitus of the left foot, status post surgery (left foot 
disability).

During the pendency of the appeal, the evaluation for service 
connected chronic cervical syndrome was increased to 20 
percent.  On a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In a November 2000 submission, the 
appellant indicated that the evaluations for all of the 
disabilities on appeal should be higher.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
advised the appellant in May 2001 of the provisions of the 
newly enacted VCAA and we hold that both the duty to notify 
and assist the appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the May 1999 rating decision, and the Statement of the Case 
and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for 
increased ratings.  In the VCAA notification letter, the RO 
specifically advised the appellant and his representative of 
the types of evidence necessary to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and this evidence was 
obtained by the RO.  Private medical evidence from Sofjan 
Lamid and the Mercy Baptist Memorial Medical Center was 
obtained.  The appellant has not referenced any unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.  

A hearing was conducted before the RO in June 2000 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2001).  In August 2001 the appellant submitted a 
statement clarifying that he did not desire a hearing before 
the Board.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in November 1998 and August 2000 
that specifically addressed the level of disability 
associated with the service connected disabilities under 
consideration.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In cases when an unlisted condition is encountered, it is 
rated by analogy to the closest related disease or injury 
which addresses not only the functions affected but the 
anatomical location and symptomatology involved.  38 C.F.R. 
§ 4.20 (2001).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

The appellant and a friend testified before the RO in June 
2000.  His left calf had an indentation and it hurt and 
swelled from time to time, about 2-3 times a month.  He had 
cramps or spasms in the calf that always started in the upper 
middle part.  He reported constant pain in his neck.  
Sometimes he could not move his neck and had to turn his 
entire body to look to the side.  Cold weather made the pain 
worse.  He could not do heavy lifting.  His left foot was 
worse than his right.  He wore orthopedic inserts in his 
shoes.  As a letter carrier, he was only able to work one 
hour on the street.  He performed limited duty for the rest 
of the time.  He worked 40 hours per week.  From time to time 
his feet cramped.  He could no longer play basketball or golf 
because of his feet.  He took medication that covered all of 
his disabilities and used hot baths to relieve some of the 
pain.  The appellant testified that on some days his 
abilities might be good, but that on other days especially as 
it got cold, he could be much more restricted.  The 
appellant's friend testified that he had known the appellant 
for 30 years.  Over the past 1-1/2-years he had noticed 
physical changes in the appellant.  They used to play golf 
together but the appellant's swing had gotten restricted and 
he complained that his shoulder hurt.  The appellant began 
wearing tennis shoes all of the time and when the friend 
inquired, the appellant indicated that he could not wear 
shoes anymore because his feet hurt.

VA Medical Center records from February 1997 documented 
treatment for cervical radiculopathy.  Podiatry clinic notes 
throughout 1998 documented continued conservative treatment 
for painful bilateral parakeratosis plantaris discreta 
lesions with bunion formation.  The appellant complained that 
the skin lesions caused pain and affected his gait.  He also 
complained of "Charlie horses."  His peripheral sensory 
status was intact.

A VA examination was conducted in November 1998.  He reported 
pain on the left side of his neck.  He had foot pain and 
believed this caused calf pain when tried to get the pressure 
off of his great toe.  He had pain at the tip of his great 
toe bilaterally and under the metatarsal heads, with a bunion 
on the fifth toe.  The left calf pain was located in the 
posterior calf, and sometimes medially and laterally.  On 
physical examination he was able to flex his chin to his 
chest.  Extension was to 45 degrees.  Rotation was to 45 
degrees bilaterally.  He was somewhat tender in the left neck 
area.  Reflexes in the biceps, triceps and the 
brachioradialis were equal.  Motor and sensation was intact.  
Grip strength was 5/5.  There was no spasm of the neck 
muscles or any deformity present.  X-ray examination of the 
cervical spine was consistent with minimal degenerative 
changes.  Examination of his feet revealed bilateral bunions 
and bunionettes with callosities over both.  Under the left 
great toe there was a callosity under the distal tip of the 
phalanx that was painful.  There appeared to be a plantar 
wart at the metatarsal phalangeal crease of the great toe.  
There was a callosity under the third metatarsal head on the 
right side.  Range of motion of the toes was from 30 degrees 
dorsiflexion to 0 degrees plantar flexion.  At the proximal 
interphalangeal joint, there was 10 degrees dorsiflexion to 
30 degrees plantar flexion at the distal interphalangeal 
joints.  Range of motion of the toes was from 5 to 15 degrees 
of flexion.  X-ray examination of the feet revealed very mild 
bilateral hallux valgus deformities involving the first 
metatarsal phalangeal joint.  The feet were otherwise normal.  
Degenerative joint disease was identified in the cervical 
spine.  Painful callosities, bunions and bunionettes of both 
feet was also diagnosed.  The diagnoses were made from 
history, physical examination and X-ray examination.

VA Medical Center records in April 1999 documented lower 
cervical spine pain.  A 1996 computed tomography scan had 
shown osteophytes, a mild disc bulge at C3-4, narrowing of 
the neural foramina and mild canal stenosis.  In May 1999 he 
reported spasm pain in the left calf and thigh and 
occasionally in the foot.  There was no radicular pain or 
distribution.  Examination revealed mild general weakness 
throughout the left lower extremity that was probably due to 
pain.  There was local tenderness to squeezing in the thigh 
only.  Direct muscle strength testing was 5/5 bilaterally.  
Sensory examination was intact in all dermatomes.  Left leg 
spasm without radicular disease was diagnosed.  In July 1999 
he received treatment for bilateral nucleated tyloma in both 
feet involving sharp curettage of the core and shaving of the 
hyperkeratotic borders.  His complaints of left lower leg 
cramping were not consistent with intermittent claudication.  
The dorsalis pedis pulse and the posterior tibial pulse were 
not palpable on the left and he was referred for vascular 
consultation.  Peripheral vascular disease was diagnosed in 
August 1999.  The appellant had an essentially normal low-
density lipid level and they were to rule-out homocystine 
elevation as the cause of the peripheral vascular disease.

In February 1999 and October 1999 letters, Sofjan Lamid, M. 
D. wrote that he had treated the appellant for back and leg 
pain from a work-related injury that resulted in a bulging 
disc at L5-S1 with impingement and radiculopathy of the left 
leg.  On examination in February 1999, the cervical spine was 
normal.  

The appellant submitted a lay statement in June 2000 from a 
woman who had known him for 3 years and was living with him.  
She had witnessed him in extreme pain with his shoulder.  
Sometimes he could not put on shoes or drive a car because 
his foot was in so much pain.  Sometimes he kept her up or 
woke her up to rub his neck, shoulder or leg because he could 
not sleep due to the pain.  

VA examinations were conducted in August 2000.  The appellant 
complained of constant left lateral neck pain.  Exercise made 
the pain worse.  The appellant reported constant left calf 
pain without flare-up.  Examination of the left calf was 
remarkable for pain on palpation of the mid-left 
gastrocnemius.  He slightly favored his left.  Otherwise, the 
examination was unremarkable.  There was no evidence of entry 
or exit wound.  There was no tissue loss or scar.  There were 
no adhesions, no tendon damage, bone, joint or nerve damage.  
Muscle strength was normal.  There were no muscle 
herniations, no decrease in muscle function, and no decrease 
in function of the associated joints.  He only had pain.  
There was pain on palpation of the left neck with pain on 
forward flexion to 20 degrees.  Extension was to 20 degrees, 
left rotation to 20 degrees.  There was full right rotation.  
There were no abnormalities of the musculature of the back, 
no neurologic or fixed postural abnormalities.  X-ray 
examination revealed cervical spine findings consistent with 
mild degenerative joint disease.  There was some flattening 
of the plantar arches of the feet bilaterally.  Degenerative 
cervical spine disease with pain and decreased range of 
motion and left calf muscular strain were diagnosed.

VA examination of the feet was also conducted.  The appellant 
reported constant pain.  Being barefooted ameliorated the 
symptoms, however any type of shoe aggravated and intensified 
his pain.  Inserts helped him to walk more comfortably.  He 
reported difficulty ascending and descending stairs and had 
lost his balance and fallen down at times because of pain in 
his big toes.  On physical examination he was able to stand 
on his heels and toes bilaterally and on one foot at a time 
with inversion of the heel bilaterally.  The hallux 
dorsiflexion of the left was 5 degrees of passive 
dorsiflexion with a bony end range of motion.  The right 
first metatarsal phalangeal joint had 10 degrees of 
dorsiflexion with a bony end range of motion.  There was a 
medial bunion noted bilaterally and a mild hallux valgus 
noted.  The arches were somewhat mildly flattened with static 
stance.  The first assumed the neutral position in relation 
to 2,3, and 4.  The calcaneus stance was 2 degrees valgus 
bilaterally.  The neutral calcaneus stance was 2 degrees 
varus.  There was no warmth or swelling in the joints of the 
feet or ankle.  Hallux limites was diagnosed bilaterally.  
There was some functional limitation due to the pain from the 
hallux limites by history.  On examination he ambulated well 
without shoes during gait analysis.  The hallux participated 
actively during the propulsive phase of gait without any 
obvious limping or transferring of the weight laterally.

In May 2000, the appellant underwent aortobifemoral bypass 
surgery at Mercy Baptist Memorial Medical Center for 
aortoiliac occlusive disease.  He had a history of heavy 
tobacco use and presented with employment-limiting 
claudication.  Angiography had revealed severe aortoiliac 
disease with obliterative occlusion of the left iliac system 
and diffuse disease of the right.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Chronic left calf strain.

Chronic left calf strain has been evaluated under the 
criteria for rating muscle injury to the Group XI muscles.  
This group includes the muscles of the calf and affects 
propulsion and plantar flexion of the foot.  Slight muscle 
injury is assigned a noncompensable evaluation.  Moderate 
muscle injury is assigned a 10 percent evaluation.  
Moderately severe muscle injury is assigned a 20 percent 
evaluation.  Severe muscle injury is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.73; Diagnostic Code 5311 (2001).

The evaluation of muscle disabilities is governed by 
38 C.F.R. § 4.56 (2001):

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:  

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.   
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. 

The Board notes that service connection for chronic left calf 
strain was established in a March 1995 rating decision on a 
secondary basis.  VA examination had revealed a probable mild 
left calf strain secondary to an altered gait pattern due to 
a service connected left foot disability.  Therefore, 
discussion of the inservice history of the injury is not 
appropriate.  

The preponderance of the evidence is against a compensable 
evaluation for chronic left calf strain as moderately severe 
disability of the Group XI muscles has not been shown on 
objective examination.  The appellant has complained of 
occasional cramping or "Charlie horse" sensation in his 
left leg.  There is no record of hospitalization for a 
prolonged period for treatment of this complaint.  His 
complaints do not amount to a record of consistent complaints 
of the cardinal signs and symptoms of muscle disability (loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination or uncertainty of movement).  
The evidence of record of an inability to keep up with work 
requirements was attributed by Dr. Lamid to lumbar spine 
radiculopathy.  We further note in May 2000, the employment-
limiting left leg complaints were attributed to aortoiliac 
occlusive disease.  No competent examiner has attributed the 
appellant's need for a decreased workload to chronic calf 
strain.  Palpation of the left calf revealed tenderness only, 
and there was no loss of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side have not demonstrated positive evidence of 
impairment.  

The only complaint has been occasional pain, and this does 
not amount to a moderately severe injury to the muscle.  We 
note that a compensable evaluation contemplates disability as 
well as the appellant's complaint of pain.  However, we 
afford the objective medical evidence of record more 
probative value as to the actual level of disability 
associated with chronic left calf strain when compared to the 
appellant's complaints.  In the absence of competent, 
objective medical evidence of moderately severe muscle injury 
disability the preponderance of the evidence is against a 
higher evaluation.

Chronic cervical syndrome. 

This disability has been rated for limitation of motion of 
the cervical spine.  Slight limitation of motion of the 
cervical spine is assigned a 10 percent evaluation.  Moderate 
limitation of motion is assigned a 20 percent evaluation.  
Severe limitation of motion of the cervical spine is assigned 
a 30 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 
5290 (2001).

The preponderance of the evidence is against a higher 
evaluation as severe limitation of motion of the cervical 
spine has not been shown.  On examination in November 1998, 
limitation of motion in the neck was slight, and on 
examination in August 2000 it was moderate.  However, severe 
limitation of motion has not been demonstrated.

We have considered whether there is a functional limitation 
that approximates the higher evaluation.  Although there is 
competent evidence of a limitation of motion as well as 
painful movement, these factors have not been shown to limit 
motion so as to approximate the higher rating.  Our 
consideration of functional impairment is confined to a 
determination of whether there is limitation of motion due to 
these factors.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
More movement than normal, weakened movement, excess 
fatigability, or incoordination have not been shown.  We have 
considered the appellant's testimony, however the objective 
medical evidence is more probative as to the actual level of 
disability associated with this condition.  

Right and left foot disability.

The appellant's bilateral foot disability has been evaluated 
under the criteria for rating unilateral, severe hallux 
rigidus, which directs the rating as severe hallux valgus.  
38 C.F.R. § 4.71a; Diagnostic Code 5281 (2001).  The criteria 
for rating unilateral hallux valgus provide for a 10 percent 
evaluation for post-operative hallux valgus with resection of 
the metatarsal head.  A 10 percent evaluation is assigned for 
severe hallux valgus if equivalent to amputation of the great 
toe.  38 C.F.R. § 4.71a; Diagnostic Code 5280.  

The appellant is currently in receipt of separate, maximum 
evaluations for hallux limitus of the right foot with painful 
callosity and for hallux limitus of the left foot, status 
post surgery.  Where, as here, the law specifically provides 
schedular criteria to evaluate the veteran's service-
connected disability (hallux limitus) it would be improper 
for the Board to rate his disability by an analogy to another 
code section.  See Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992).  Here, the appellant is in receipt of the maximum 
schedular evaluation for each foot disability and thus a 
higher rating is not possible.  We have considered the 
appellant's testimony with regard to the fact that his feet 
hurt, however the assigned evaluations contemplate pain and 
difficulty with walking or being on his feet.  The medical 
evidence has demonstrated that the appellant has use of both 
feet, therefore loss of use of the either foot is not for 
consideration.  See Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A further 
discussion of the facts or functional limitation would serve 
no useful purpose, since there is no legal, "actual or 
potential" entitlement to an increased evaluation for either 
foot.  Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  His 
claim must be denied.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluations for left calf, neck, and feet 
disabilities are adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a compensable evaluations and 
with regard to the feet, the maximum schedular evaluation, is 
recognition of a level of interference with employment.  
However, we note again the medical evidence that has linked 
employment problems to an on-the-job back injury and 
aortoiliac occlusive disease, neither of which is a service 
connected condition.  Competent, objective evidence of marked 
inference with employment or frequent periods of 
hospitalization due to the service connected disabilities 
under appellate consideration has not been shown.


ORDER

An increased rating for chronic left calf strain is denied.  
An increased rating for chronic cervical syndrome is denied.  
An increased rating for hallux limitus of the right foot with 
painful callosity is denied.  An increased rating for hallux 
limitus of the left foot, status post surgery, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

